BROWN, J., dissenting.
The facts are sufficiently stated in the opinion of the Court by Mr. CHIEF JUSTICE CLARK.
This is an action for recovery for mental anguish for failure to deliver a message sent from Bonifay, Fla., to Wade, N.C. The answer admitted the prompt receipt of the message at Wade. The operator testified that he placed the telegram in a stamped envelope and deposited it in the mail box, directed to the sendee, who lived two miles *Page 400 
out, on the R. F. D. route. A colored man corroborated this statement. The mail carrier testified that no such letter was found in that box or received by him. The plaintiff testified that the telegram was never received. The court charged if the letter was thus mailed, to (490) answer the issue in favor of the defendant. The jury found to the contrary, and assessed the plaintiffs' damages at $200.
The jury found upon the evidence that under the laws of Florida the courts do not allow a recovery for mental anguish for failnre [failure] to deliver a telegram. The court upon this verdict entered judgment in favor of the defendant, and the plaintiffs appealed.
The negligence alleged occurred entirely in this State, and in any aspect of the case, judgment should have been entered in favor of the plaintiff. Penn v. Telegraph Co., 159 N.C. 306. Even had it not been shown that the failure to deliver promptly occurred entirely in this State, "There have been numerous cases in which mental anguish has been recovered where the message was sent from a point outside this State to a point in this State." The cases will be found collected in Penn v. Telegraph Co.,supra, which overrules Johnson v. Telegraph Co., 144 N.C. 410, which is the only case in which we have held to the contrary.
Upon the verdict, judgment must be entered in favor of the plaintiffs.
Reversed.
BROWN, J., dissenting.